UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2012 Date of reporting period:February 29, 2012 Item 1. Schedule of Investments. Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments February 29, 2012 (Unaudited) Shares Value COMMON STOCKS - 97.59% Administrative and Support Services - 0.14% AECOM Technology Corp. (a) Air Transportation - 0.28% Alaska Air Group, Inc. (a) Ambulatory Health Care Services - 0.13% Air Methods Corp. (a) Amusement, Gambling, and Recreation Industries - 0.33% Six Flags Entertainment Corp. Animal Production - 0.37% Cal-Maine Foods, Inc. Apparel Manufacturing - 0.11% Under Armour, Inc. (a) Beverage and Tobacco Product Manufacturing - 3.76% Altria Group, Inc. Boston Beer Co., Inc. (a) Coca-Cola Enterprises, Inc. Monster Beverage Corp. (a) PepsiCo, Inc. Philip Morris International, Inc. Reynolds American, Inc. Broadcasting (except Internet) - 1.40% Comcast Corp. DIRECTTV (a) Discovery Communications, Inc. (a) Building Material and Garden Equipment and Supplies Dealers - 0.67% Home Depot, Inc. Capital Goods - 0.34% Aircastle Ltd. (b) Chemical Manufacturing - 9.38% Abbott Laboratories Alexion Pharmaceuticals, Inc. (a) CARBO Ceramics, Inc. Celanese Corp. CF Industries Holdings, Inc. Colgate-Palmolive Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Endo Pharmaceuticals Holdings, Inc. (a) Gilead Sciences, Inc. (a) Innophos Holdings, Inc. Johnson & Johnson Kraton Performance Polymers, Inc. (a) LSB Industries, Inc. (a) LyondellBasell Industries NV (b) Monsanto Co. Olin Corp. PDL BioPharma, Inc. Perrigo Co. Polypore International, Inc. (a) Praxair, Inc. Questcor Pharmaceuticals Inc Com (a) Solutia, Inc. The Mosaic Co. Tupperware Brands Corp. Watson Pharmaceuticals, Inc. (a) Westlake Chemical Corp. Clothing and Clothing Accessories Stores - 1.88% Buckle, Inc. DSW, Inc. Genesco, Inc. (a) Limited Brands, Inc. Ross Stores, Inc. Tiffany & Co. TJX Companies, Inc. Computer and Electronic Product Manufacturing - 13.96% Apple, Inc. (a) Atmel Corp. (a) Dell, Inc. (a) EMC Corp. (a) FEI Co. (a) Fossil, Inc. (a) Harris Corp. International Business Machines Corp. IPG Photonics Corp. (a) Loral Space & Communications, Inc. (a) Mettler-Toledo International, Inc. (a) QUALCOMM, Inc. St. Jude Medical, Inc. Teradata Corp. (a) TTM Technologies, Inc. (a) Zoll Medical Corp. (a) Couriers and Messengers - 0.33% United Parcel Service, Inc. Credit Intermediation and Related Activities - 1.94% American Express Co. Bank Of The Ozarks, Inc. Cash America International, Inc. Discover Financial Services Signature Bank (a) Visa, Inc. World Acceptance Corp. (a) Data Processing, Hosting and Related Services - 0.91% Automatic Data Processing, Inc. DST Systems, Inc. Diversified Financials - 0.68% BlackRock, Inc. Electrical Equipment, Appliance, and Component Manufacturing - 0.58% Emerson Electric Co. National Presto Industries, Inc. Fabricated Metal Product Manufacturing - 1.50% Alliant Techsystems, Inc. Chart Industries, Inc. (a) Sturm Ruger & Co, Inc. Timken Co. Food and Beverage Stores - 0.70% Casey's General Stores, Inc. Ruddick Corp. Whole Foods Market, Inc. Food Manufacturing - 2.42% B & G Foods, Inc. Bunge Ltd. (b) Compass Minerals International, Inc. Corn Products International, Inc. Darling International, Inc. (a) Green Mountain Coffee Roasters, Inc. (a) Omega Protein Corp. (a) Food Services and Drinking Places - 3.32% Chipotle Mexican Grill, Inc. (a) Hyatt Hotels Corp. (a) McDonald's Corp. Panera Bread Co. (a) Yum! Brands, Inc. Food, Beverage & Tobacco - 1.08% Coca-Cola Co. Funds, Trusts, and Other Financial Vehicles - 0.38% AMERIGROUP Corp. (a) Wellcare Health Plans, Inc. (a) Furniture and Related Product Manufacturing - 0.36% Select Comfort Corp. (a) Tempur-Pedic International, Inc. (a) General Merchandise Stores - 2.11% Dollar Tree, Inc. (a) Macy's, Inc. Pricesmart, Inc. Target Corp. Tractor Supply Co. Wal-Mart Stores, Inc. Health and Personal Care Stores - 1.33% Express Scripts, Inc. (a) McKesson Corp. Medco Health Solutions, Inc. (a) Owens & Minor, Inc. Ulta Salon Cosmetics & Fragrance, Inc. (a) Walgreen Co. Health Care Equipment & Services - 0.18% Atrion Corp. Heavy and Civil Engineering Construction - 0.49% Chicago Bridge & Iron Co. - ADR KBR, Inc. MasTec, Inc. (a) Primoris Services Corp. Insurance Carriers and Related Activities - 1.20% Amtrust Financial Services, Inc. Erie Indemnity Co. Validus Holdings Ltd. (b) Leather and Allied Product Manufacturing - 0.68% Deckers Outdoor Corp. (a) NIKE, Inc. Machinery Manufacturing - 3.65% Applied Materials, Inc. Cascade Corp. Caterpillar, Inc. Cummins, Inc. Deere & Co. Flowserve Corp. Joy Global, Inc. KLA-Tencor Corp. Lam Research Corp. (a) Oil States International, Inc. (a) Twin Disc, Inc. Merchant Wholesalers, Durable Goods - 2.99% Anixter International, Inc. (a) Arrow Electronics, Inc. (a) Covidien PLC (b) Dorman Products, Inc. (a) Henry Schein, Inc. (a) LKQ Corp. (a) WW Grainger, Inc. Merchant Wholesalers, Nondurable Goods - 0.68% Herbalife Ltd. (b) Ralph Lauren Corp. Mining (except Oil and Gas) - 0.91% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold Inc. Miscellaneous Manufacturing - 3.43% 3M Co. Becton Dickinson & Co. Cooper Companies, Inc. CR Bard, Inc. Estee Lauder Companies, Inc. Haemonetics Corp. (a) Intuitive Surgical, Inc. (a) NewMarket Corp. WR Grace & Co. (a) Miscellaneous Store Retailers - 0.11% 1-800-Flowers.com, Inc. (a) Motion Picture and Sound Recording Industries - 0.20% Cinemark Holdings, Inc. Motor Vehicle and Parts Dealers - 0.63% Advance Auto Parts, Inc. AutoZone, Inc. (a) Nonstore Retailers - 0.86% Amazon.com, Inc. (a) Systemax, Inc. (a) Oil and Gas Extraction - 2.38% Apache Corp. Cabot Oil & Gas Corp. Concho Resources, Inc. (a) Contango Oil & Gas Company (a) Helmerich & Payne, Inc. Occidental Petroleum Corp. Whiting Petroleum Corp. (a) Other Information Services - 2.01% BGC Partners, Inc. Google, Inc. (a) Paper Manufacturing - 0.83% International Paper Co. Rock-Tenn Co. Petroleum and Coal Products Manufacturing - 5.16% Chevron Corp. CVR Energy, Inc. (a) Exxon Mobil Corp. HollyFrontier Corp. Western Refining, Inc. Plastics and Rubber Products Manufacturing - 0.18% Armstrong World Industries, Inc. (a) Primary Metal Manufacturing - 0.27% Precision Castparts Corp. Professional, Scientific, and Technical Services - 5.41% Accenture PLC (b) Alliance Data Systems Corp. (a) Biogen Idec, Inc. (a) Booz Allen Hamilton Holdings Corp. (a) CACI International, Inc. (a) Celgene Corp. (a) Cognizant Technology Solutions Corp. (a) Mastercard, Inc. Mistras Group, Inc. (a) Monster Worldwide, Inc. (a) priceline.com, Inc. (a) Teledyne Technologies, Inc. (a) Towers Watson & Co. Wright Express Corp. (a) Publishing Industries (except Internet) - 5.10% Adobe Systems, Inc. (a) Broadsoft, Inc. (a) Microsoft Corp. Opnet Technologies, Inc. Oracle Corp. SXC Health Solutions Corp. (a)(b) TIBCO Software, Inc. (a) Rail Transportation - 0.52% CSX Corp. Kansas City Southern (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.90% GAMCO Investors, Inc. IntercontinentalExchange, Inc. (a) NASDAQ OMX Group, Inc. (a) Stifel Financial Corp. (a) Virtus Investment Partners, Inc. (a) Support Activities for Mining - 0.98% Atwood Oceanics, Inc. (a) Halliburton Co. Rowan Companies, Inc. (a) Schlumberger Ltd. (b) Support Activities for Transportation - 0.27% Tidewater, Inc. Telecommunications - 1.87% AboveNet, Inc. (a) j2 Global, Inc. SureWest Communications Verizon Communications, Inc. Viacom, Inc. Transportation Equipment Manufacturing - 3.76% Astronics Corp. (a) BorgWarner, Inc. (a) Dana Holding Corp. (a) Eaton Corp. Goodrich Corp. HEICO Corp. Honeywell International, Inc. Lockheed Martin Corp. Navistar International Corp. (a) Polaris Industries, Inc. TAL International Group, Inc. TransDigm Group, Inc. (a) Triumph Group, Inc. Utilities - 0.63% ITC Holdings Corp. Waste Management and Remediation Services - 0.18% Clean Harbors, Inc. (a) Water Transportation - 0.52% Golar LNG Ltd. (b) Royal Caribbean Cruises Ltd. (b) Wholesale Electronic Markets and Agents and Brokers - 0.22% Scansource, Inc. (a) TOTAL COMMON STOCKS (Cost $73,002,743) REAL ESTATE INVESTMENT TRUST - 1.04% LTC Properties, Inc. National Health Investors, Inc. Public Storage Rayonier, Inc. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $872,950) EXCHANGE TRADED FUNDS - 1.10% iShares Russell 1000 Growth Index Fund iShares Russell 2000 Index Fund TOTAL EXCHANGE TRADED FUNDS (Cost $1,023,402) Principal Amount Value SHORT-TERM INVESTMENTS - 0.29% Money Market Fund - 0.29% Wells Fargo Advantage Government Money Market Fund TOTAL SHORT-TERM INVESTMENTS (Cost $266,126) Total Investments (Cost $75,165,221) - 100.02% Liabilities in Excess of Other Assets - (0.02)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign Issued Security The cost basis of investments for federal income tax purposes at February 29, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at February 29, 2012 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 29, 2012, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Common Stock* $ - - $ Real Estate Investment Trusts - - Exchange Traded Funds - - Total Equity $ Short-Term Investments - - Total Investments in Securities $ $
